PER CURIAM.
John Veach’s direct appeal was dismissed when no response was received to an order requiring payment of the filing fee or the filing of an order of insolvency entered by the trial court. Because the appeal was dismissed through no fault of Veach, we grant his petition for belated appeal and hereby reinstate the appeal in case number 1D00-0849. Jurisdiction in that proceeding is relinquished to the trial court for a period of 30 days, with directions to enter an order on the motion for determination of indigency and appointment of the public defender filed in that forum in February 2000.
WEBSTER, DAVIS and BROWNING, JJ., concur.